DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.
 
Status of the Claims
Claims 1-5, 7-9 and 11-17 are pending.
Claims 7-9 are withdrawn from consideration as being directed to a non-elected invention.
Claims 1-5 and 11-17 are presented for examination.
Claims 1-5 and 11-17 are rejected as set forward below.

Claim Objections
Applicants’ cancellation of Claim 6 has rendered moot the objection set forth in the last office action.

Claim Rejections - 35 USC § 112(a) – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.
Each of Claims 1-5 and 11 require that “the alkaline earth metal included in the water-soluble substance is 0.0001% by mass to 0.2% by mass with respect to the total amount of the zinc oxide powder with an untreated surface.”  While surface-coated zinc oxide particles are described, at least implying the possibility of zinc oxide particles lacking any surface modification, this relationship, of a particular concentration of alkaline earth metal to the amount of untreated zinc oxide powder, is nowhere described by the applicants in their specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Itagaki (WO2015/072499) (U.S. Patent 9,855,197 provided as English translation – all references are to the U.S. Patent).
Applicants claims are directed to zinc oxide powders containing between 0.01-0.3 of a water-soluble substance, with the water-soluble substance containing both an alkali metal and an alkaline earth metal in ratios of between 1:2 and 10:1, stated alternatively in an alkali metal to alkaline earth metal ratio between 1:2 and 1:0.1, with the alkaline earth metal present in an amount of between 0.0001-0.2% by mass of the composition.  The examiner notes that each of Claims 1-5 and 11 require that “the alkaline earth metal included in the water-soluble substance is 0.0001% by mass to 0.2% by mass with respect to the total amount of the zinc oxide powder with an untreated surface.”  It is important to note that nothing of these claims require that the Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  In determining the meaning of language present in a claim, and therefore the scope of the invention defined, the objective reach of the language of the claim presented is controlling.  See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) (“[T]he name of the game is the claim.”).  Method claim limitations define steps or acts to be performed, product claims discrete physical structures or materials.  A percentage by weight of a component relative to the remainder of the composition claimed is a simple straightforward calculation whereby the quantity of a component is measured relative to the remainder of the composition, regardless of the steps employed to arrive at those values.  Applicants own disclosure establishes that this means of determining the relative weight percentage of water-soluble components has been known since 2006 which therefore, in the absence of some showing of criticality associated with measuring the conventionally understood weight percentages, cannot serve to distinguish the weight percentage of water soluble components of the instant claims from conventionally described weight percentages of water soluble components known in the prior art.  Dependent Claims 2 & 3 specify the amount of zinc oxide present in the composition, or define the surface In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Claim 12 defines a zinc oxide powder containing defined amounts of zinc oxide, water-soluble substance having defined mass ratios of alkali metal and alkaline earth metal, as well as a defined surface area, which lacks surface treatment.  Claims 13-16 define narrower ranges of the surface area of the powder, and Claim 17 defines a particular content of alkaline earth metal present in the powder.
Itagaki describes zinc oxide particles of 99% concentration.  (Col.6, L.21-24).  These powders are described as particularly useful in the manufacture of cosmetics, whereby the pH of the compositions containing such zinc oxides does not change and the compositions including 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination claimed, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 1-6 and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Ishida (U.S. 2016/0334720) in view of Bechtloff (U.S. PGPub. 2011/0152433).
Itagaki, as set forth in greater detail above, describes powders containing 99% zinc oxide particles which include alkali metal and any of Mg, Ca, or Ba in ratios of 0.001-0.6, the amount of alkali metal present can fall within the range of 0.0001-0.2% by weight, and that of any of the Mg, Ca, or Ba should fall within the range of 0.01-1%, surface coated by any of a variety of silicone and organopolysiloxane compounds.
Itagaki does not describe a particular specific surface area of the zinc oxide powder, although Itagaki indicates that the average particle size relates to each of the transparency and UV ray scattering intensity.  (Col.6, L.6-20).
Bechtloff also describes surface-modified zinc oxide particles that convey long-term stability and pH regulation to cosmetic compositions into which they are incorporated.  [0152].  These zinc oxide particles have low UV transmission.  [0153].  Particularly useful for cosmetic purposes are particles sized in the range of 20-100nm, [0155], having surface areas in the range 2/g, a range overlapping and rendering obvious the limitations of Claims 3 and 12-16.  [0154].  
It would have been prima facie obvious for the skilled artisan to employ coated zinc oxide particles having a particle size of between 20-100nm and a corresponding surface area of 30-50 m2/g as the UV protecting coated zinc oxide particles described by Itagaki because “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Here, the art establishes that employing coated zinc oxide particles having sizes in the range of 2-500nm conveys composition stability and UV protection to the cosmetics into which they are incorporated, while also indicating that coated zinc oxide particles in the range of about 20-200nm advantageously possess surface areas in the range of 30-50 m2/g and serve as suitable cosmetic UV protecting agents.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (U.S. PGPub. 2016/0334720) in view of Becheri (Alessio Becheri, et al, Synthesis and Characterization of Zinc Oxide Nanoparticles: Application to Textiles as UV-Absorbers, 10 J Nanopart. Res. 679 (2008)).
Ishida describes the synthesis of metal oxide nanoparticles which includes producing a precipitate from a zinc-containing aqueous solution and an alkaline aqueous solution, aging and See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.).  Ishida describes these particles as possessing diameters preferably of between 20-200nm, but acknowledges that particles smaller than 20nm, while potentially useful may present formulation issues in certain circumstances.  [0056].  While silent as to the surface area this range of particle sizes translates to, Becheri establishes that some zinc oxide particles having average diameters of 21nm have been demonstrated to possess a surface area of about 25m2/g, a value falling within or touching that of instant claims 12-15.  Pg. 683.  Becheri indicates that surface area increases as particle size decreases, with nanoparticles of 9nm diameter possessing a surface area of approximately 60 m2/g.  (Id.).  This suggests that smaller zinc oxide particles, while alternative and nonpreferred embodiments described by Ishida, would possess the surface area limitations See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments), In re Gurley, 27 F.3d 551, 554 (Fed. Cir. 1994) (a known or obvious invention does not become patentable simply because it has been described as somewhat inferior to some alternative for the same use), Medichem, SA v. Rolabo, SL, 437 F.3d 1157, 1165 (Fed. Cir. 2006) (A given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.).
It would have been prima facie obvious to have provided uncoated zinc oxide particles having surface areas and alkali metal and alkaline earth metal concentrations and weight ratios such as those set forth in the instant claims because Ishida suggests optimizing the amounts of each of calcium and sodium present in zinc oxide particles, while also teaching preferred particle size ranges of these zinc oxide particles as about 20-200nm.  Combined with the teachings of Becheri concerning the correlation between the particle diameter and surface area of such zinc oxide particles, the quantities, concentrations, and surface areas of zinc oxide particles set forth by the instant claims appear little more than the result of a skilled artisans routine experimentation within well-known prior art zinc oxide synthetic parameters.  

Response to Arguments
Applicant's arguments filed 9 July 2021 have been fully considered.
Applicants’ arguments concerning the application of the teachings of Itagaki concerning Claims 12-17 are persuasive in view of the amendments to Claim 12 specifying that the zinc oxide particles are not coated.  The rejection of Claims 12-17 over the teachings of Itagaki are 
Applicants assert that the instant claims require that the water-soluble substances of the instant claims are found in the zinc oxide itself.  As set forth above concerning the rejection of Claims 1-5 and 11, this is inaccurate.  Nothing of Claims 1-5 and 11 require the water soluble substances be present in homogeneity with the zinc oxide itself.  As such, applicants’ arguments concerning the location of the alkali and alkaline earth metals are unpersuasive as essentially arguing limitations which have not been claimed.  
Applicants assert that the art of record fails to establish the presence of water-soluble substances as determined by a particular process of determining the concentration of such components.  As was set fort previously, this is unpersuasive because this process, admittedly being a well-known version of a simple process of solvent extraction of an insoluble material to obtain a filtrate fraction which is manipulated, physically and mathematically, to provide a calculation of the concentration of water-soluble material present in a composition insoluble in water, simply serves to establish a well-known and commonly reported property; the amount of a particular component relative to the overall amount of the composition examined.  As this is a well-known means of establishing this particular property, and the art describes the same end property, the burden has shifted to the applicants to demonstrate a nonobvious difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”).
Applicants’ arguments that Itagaki fails to describe ratios of alkali metal to alkaline earth metal addressing the instant claims is inaccurate.  As was set forth previously and again above, 
Applicants fail to establish the relevance of their assertion that the silicon oxide coating of Itagaki is preferably 3% by mass or more, which is therefore unpersuasive.
Applicants advance no arguments over the Examiner’s additional reliance on the teachings of Bechtloff other than to assert this reference fails to address the alleged shortcomings of Itagaki.  Because, as set forth in greater detail above, no such shortcomings can be identified, these arguments are also unpersuasive.
Applicants are strongly encouraged, prior to filing a response to the instant office action, to contact Examiner Basquill to discuss how best to truncate the prosecution of the instant application.

Technological Background Material 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li		U.S. 7,482,382
Karpov		U.S. PGPub. 2011/0130273


Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613